ACCEPTED
                                                               03-12-00247-CV
                                                                       5072690
                                                    THIRD COURT OF APPEALS
                                                               AUSTIN, TEXAS
                     NO. 03-12-00247-CV                   4/28/2015 5:45:20 PM
                                                             JEFFREY D. KYLE
                                                                        CLERK

ROLAND OIL COMPANY            §      IN THE THIRD
    Appellant,                §
                              §                     FILED IN
VS.                           §      COURT OF3rd
                                               APPEALS
                                                 COURT OF APPEALS
                              §                  AUSTIN, TEXAS
RAILROAD COMMISSION OF        §
TEXAS                         §              4/28/2015
                                     SAN ANTONIO,      5:45:20 PM
                                                    TEXAS
    Appellee.                                   JEFFREY D. KYLE
                                                     Clerk

APPELLANT'S FIRST AMENDED MOTION TO EXTEND TIME TO FILE
                 MOTION FOR REHEARING

TO THE HONORABLE COURT OF APPEALS:

    COMES NOW Appellant, Roland Oil Company, and moves
the Court to Extend the Time to File a Motion for
Rehearing.

                      A. Introduction
    1. Appellant is Roland Oil Company; appellee is
Railroad Commission of Texas.
    2. This motion is filed within the 15-day period to
file a motion to extend the time to file a motion for
rehearing, as required by Texas Rule of Appellate
Procedure 49.8.

    3. An inquiry was made to the attorney for Appellee,
Railroad Commission of Texas, about this motion who
indicated that he was unopposed.
             B. Argument and Authorities

    4. The Court has the authority under Rule 49.8 to
extend the time for a party to file a motion for
rehearing.
    5. Appellant's motion for rehearing is due on April
15, 2015, per the Court's Order dated March 25, 2015.

    6. Appellant requests an additional forty-one (41)
days to file a motion for rehearing, extending the time
until May 26, 2015.

    7. A previous extension was granted to extend the
time to file the motion for rehearing, pursuant to a
Motion filed by Appellant, acting pro se.

    8. Appellant needs additional time to file the
motion for rehearing because: (1) appellant has
diligently looked for a replacement attorney, and has
engaged Jeffrey R. Akins, Attorney at Law, (2) being just
now engaged, Mr. Akins has not had adequate time to
prepare a motion for rehearing, 3) Mr. Akins has been ill
during the last three weeks with a respiratory illness
and then a stomach illness and has only now recovered to
about 80'%; therefore he has missed so much work that he
has several deadlines coming up in other client matters,
(4) Mr. Akins is a scheduled speaker at the Texas Bar CLE
Oil, Gas and Mineral Title Examination Course to be held
in Houston on June 25-26, and is required to have his
seminar paper submitted by May 11, 2015; and due to his
illness Mr. Akins has not been able to work on completing
this paper, which is estimated will take sixty (60)
additional hours to complete, (5) between his ongoing
work deadlines and the work required for the paper, Mr.
Akins will not reasonably have time available to prepare
an adequate motion for rehearing, (6) being realistic,
Mr. Akins will not reasonably be able to do substantial
work on this motion until after May 11, barring a
physically and mentally exhausting work schedule, and (7)
insofar as the status quo in the field (involving the
wells) this extension does not cause any harm and no
exigent circumstances exist.

    8A. Mr. Akins previously filed a Notice of Appearance
on April 15, 2015. Normally, Mr. Akins would have filed
a motion to substitute counsel, but time did not allow
for this to occur before the April 15, 2015 filing
deadline; nor was there time to procure a motion to
withdraw from counsel of record, Dario Bargas. Appellant

                           -2-
therefore is filing this First Amended Motion so as to
clarify that Mr. Bargas is no longer representing
Appellant and that the proper withdrawal papers will be
filed by Mr. Bargas after the court rules on this motion.

    9. This extension is not sought solely for delay,
but that justice may be done.

                         PRAYER

    For these reasons, Appellant asks the Court to grant
an extension of time to file a Motion for Rehearing until
May 26, 2015.


                          Respectfully submitted,

                          /s/   Jeffrey R. Akins
                          JEFFREY R. AKINS
                          State Bar No. 00962425
                          14350 Northbrook Drive
                          Suite 150
                          San Antonio, Texas 78232
                          Telephone: (210) 599-4905
                          Facsimile: (210) 490-2776
                          jrakins@sbcglobal.net
                          ATTORNEY FOR APPELLANT


               CERTIFICATE OF CONFERENCE

    I certify that I have conferred with Anthony Benedict
by telephone and he is unopposed to this motion.


                                /s/   Jeffrey R. Akins
                                Jeffrey R. Akins
                CERTIFICATE OF SERVICE


    I hereby certify that a true and correct copy of the
above and foregoing document has been served upon the
following counsel of record, pursuant to the Texas Rules
of Appellate Procedure on the 28th day of April, 2015,
after 5:00 p.m.

Anthony W. Benedict      VIA FACSIMILE - (512) 320-0911
Dario Bargas             VIA FACSIMILE - (866) 415-0828




                                /s/ Jeffrey R. Akins

                                Jeffrey R. Akins




                          -4-